DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vacated Previous Office Action - Restart Period for Reply
Previous non-final office action mailed 03/19/2021 is hereby vacated. The current non-final is to replace it and restart the period for reply.  Claims submitted on 01/04/2021 will be examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keown DE 2455520A1

Regarding claim 26, Keown discloses an enclosure (fig.2), comprising: 
a hinge (not labeled, see fig. 1, to the right, enables swinging of 2); 
a body (room) that has first (1) and second portions (2) coupled to the hinge, wherein the first and second portions open and close along a seam (perimeter edge where 1&2 meet to close) in the body; and 


Regarding claim 27, Keown discloses the enclosure defined in claim 26, wherein the first and second strips of magnets shift with respect to each other to place the elongated magnetic fastener in a closed state (fig.7) in which the second strip of magnets attracts (fig.7) the first strip of magnets to close the magnetic fastener.

Regarding claim 28, Keown discloses the enclosure defined in claim 27 wherein the second strip of magnets includes a first set (Keown refers to each N and S pole as subdivided magnets, therefore, N-S-N is the first set of magnets, and S-N-S is another set of magnets – see fig.5-6) of magnets with magnetic poles oriented to produce magnetic fields in a first direction (north to south, so there is one direction in this set that is clockwise), and includes a second set (S-N-S is the second set of magnets – see fig.5-6) opposite the first direction (north to south where one direction of this set is counterclockwise).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12,16,18,20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and further in view of D’Ambrosio US 20090261600.   

Regarding claim 1, Ligtenberg teaches apparatus, comprising: 
	a body (12,14) having an interior (interior surface of 12,14) and having body portions (12,14) that open and close along a seam (area where body portions meet to close) to provide access to the interior from the outside the body through an opening (where keys are placed on the laptop) in the body; and 
	an elongated magnetic fastener (160,170) having a track (see where 170 is housed in fig.5c, 158 denotes area of track) that extends along a portion of the seam (fig.5a), wherein the elongated magnetic fastener is operable in a closed state to hold the body portions together to close the opening and an open state to separate the body portions form each other to open the opening, and  
	wherein the elongated magnetic fastener includes magnets (172,174,176,162,164,166) that move within the track when the elongated magnetic fastener switches between the closed state and the open state. 

Although Ligtenberg teaches a track wherein magnets are moveable within said track, it does not teach said curved shape of the track wherein said curved track extends along a curved portion of the seam.

	D’Ambrosio teaches an apparatus comprising a body (20) having an interior (inside of 20- not labeled) having body portions (31,21) that open and close along a seam (where 31 meets 21) to provide access to the interior from outside the body through an opening (26) in the body; and 
	an elongated magnetic fastener (27,40,50) having a curved track (22 and 32 show a curved edge along which curved strips 40 & 50 run along) that extends along a curved portion (see fig.2) of the seam. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the track and seam of Ligtenberg to be curved and therefore have a curved track that extends along a curved portion of the seam, a concept as taught by D’Ambrosio,  since it has been held that a change in shape is a design consideration within the level of skill of one skilled in the art (MPEP2144) and the fastener of Ligtenberg would remain functionally equivalent regardless of the shape of the track & seam, that the fastener was placed on, as the shape of the track & seam are not critical to the function of the fastener and changing the shape of the fastening system or apparatus to any shape, including curved, would allow the use of the fastener system to be used in different shaped devices and spaces. 

Regarding claim 2, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (Ligtenberg 160) and second portions (Ligtenberg, 

Regarding claim 3, Ligtenberg (in view of D’Ambrosio) teaches the apparatus defined in claim 2 wherein the magnets comprise respective first (Ligtenberg 162,164,166) and second strips (Ligtenberg, 172,174,176) of magnets in the first and second portions that are shifted with respect to each other to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 4, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first and second portions that are magnetically attracted to each other in the closed state (see fig.5a-5c Ligtenberg).

Regarding claim 5, Ligtenberg  (in view of D’Ambrosio) further teaches the apparatus defined in claim 4 wherein the magnets include a strip of magnets (Ligtenberg, 162,164,166) in the first portion and wherein the first and second portions are shifted with respect to each other to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 6, Ligtenberg  (in view of D’Ambrosio)  teaches the apparatus defined in claim 4 wherein the first portion includes the magnets and wherein the first and second portions are shifted with respect to each other  to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)	

claim 7, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the magnets comprise first (Ligtenberg, 162,164,166) and second (Ligtenberg 172,174,176) strips of magnets. See (fig.5a-5c Ligtenberg)	

Regarding claim 8, Ligtenberg (in view of D’Ambrosio) teaches the apparatus defined in claim 7 wherein the first and second strips of magnets are shifted with respect to each other to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 9, Ligtenberg (in view of D’Ambrosio) teaches the apparatus defined in claim 8 wherein the second strip of magnets includes a first set of the magnets (Ligtenberg 172) that is attracted to the first strip of magnets when the magnetic fastener is in the closed state. (fig.5a-5c Ligtenberg)

Regarding claim 10, Ligtenberg (in view of D’Ambrosio) teaches the apparatus defined in claim 9 wherein the second strip of magnets includes a second set of the magnets (Ligtenberg 174) that is repelled from the first strip of magnets when the magnetic fastener is in the open state. ( fig.5a-5c Ligtenberg)

Regarding claim 11, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the magnets include at least one strip of magnets. (see fig.5a-5c Ligtenberg)

Regarding claim 12, Ligtenberg (in view of D’Ambrosio) teaches the apparatus defined in claim 1 wherein the magnets include first (Ligtenberg 162,164,166) and second (Ligtenberg 172,174,176) strips of magnets, the apparatus further comprising: a tab (Ligtenberg 152 shifts second strip with respect to the first) that is pulled (Pull is defined by Merriam-Webster online as “to exert force upon so as to cause 

Regarding claim 16, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (Ligtenberg 160) and second portions (Ligtenberg 170) and wherein the magnets include a plurality of magnets (Ligtenberg 162,164,166)  in the first portion. (fig.5a-5c Ligtenberg)

Regarding claim 18, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the body is shaped to form an item selected from the group consisting of a bag, a case (Ligtenberg, laptop can be considered a hard case to the inner hardware of the laptop), and a cover. (fig.5a-5c Ligtenberg,)

Regarding claim 20, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 further comprising a hinge (Ligtenberg 16) that supports the body portions as the body portions open and close along the seam. (fig.2a, 5a-5c Ligtenberg)

Regarding claim 21, Ligtenberg (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (Ligtenberg 160) and second (Ligtenberg 170) portions that are magnetically attracted to each other in the closed state and that are not magnetically attracted to each other in the open state. (fig.5a-5c Ligtenberg)

Claim 1,13,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keown et al. DE 2455520A1 (hereinafter referred to as Keown) and further in view of D’Ambrosio US 20090261600 (hereinafter referred to as D’Ambrosio). 

Regarding claim 1, Keown teaches apparatus, comprising: 
	a body (room) having an interior (interior of room) and having body portions (door) that open and close along a seam (where door meets frame to close) to provide access to the interior from the outside the body through an opening (when door is open) in the body; and 
	an elongated (having a length)  magnetic fastener (11,12,13a) having a curved track (track created by interior space of body where magnetic strip (multiple magnets in a row) resides – as shown in emb1 of fig.1-4, the track reflects the shape of the magnetic strip shape, therefore curved) that extends along a portion of the seam (fig.7-8), wherein the elongated magnetic fastener is operable in a closed state to hold the body portions together to close the opening and an open state to separate the body portions form each other to open the opening, and  
wherein the elongated magnetic fastener includes magnets (11,12, see fig.6,8 NOTE: In Applicant’s specifications, paragraphs 78-79, Applicant discloses that there is a first strip of magnets, a second strip of magnets, the second strip is captured by the track, and the second strip is guided along the track, wherein the second strip has a first set of magnets for attraction to the first strip and a second set of magnets for repulsion to the first strip.  Therefore, “magnets” in claim 1 is considered to be equivalent to both the first and second strips of magnets as mentioned in paragraphs 78-79.) that move within the track when the elongated magnetic fastener switches between the closed state and the open state. 	 

Although Keown teaches a track wherein magnets are moveable within said curved track, it does not teach the curved portion of the seam.

	D’Ambrosio teaches an apparatus comprising a body (20) having an interior (inside of 20- not labeled) having body portions (31,21) that open and close along a seam (where 31 meets 21) to provide access to the interior from outside the body through an opening (26) in the body; and 
	an elongated magnetic fastener (27,40,50) having a curved shape (22 and 32 show a curved edge along which curved strips 40 & 50 run along) that extends along a curved portion (see fig.2) of the seam. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the seam of Keown to be curved, a concept as taught by D’Ambrosio,  since it has been held that a change in shape is a design consideration within the level of skill of one skilled in the art (MPEP2144) and the fastener of Keown would remain functionally equivalent regardless of the shape of the seam, as the shape of the seam is not critical to the function of the fastener and changing the shape of the seam to any shape, including curved, would allow the use of the fastener system to be used in different shaped devices and spaces. 

Regarding claim 13, Keown in view of D’Ambrosio further teaches the apparatus defined in claim 1 wherein the magnets include first (Keown 12) and second strips (Keown 11) of magnets (NOTE: In Applicant’s specifications, paragraphs 78-79, Applicant discloses that there is a first strip of magnets, a second strip of magnets, the second strip is captured by the track, and the second strip is guided along the track, wherein the second strip has a first set of magnets for attraction to the first strip and a second set of magnets for repulsion to the first strip.  Therefore, “magnets’ in claim 13 is considered to be equivalent to both the first and second strips of magnets as mentioned in paragraphs 78-79.), the 

Regarding claim 16, Keown (in view of D’Ambrosio) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (Keown 12) and second portions (Keown 11) and wherein the magnets include a plurality of magnets (Keown, see the magnets of 12 in fig.5-6)  in the first portion. (fig.5-8, Keown)

Regarding claim 17, Keown in view of D’Ambrosio further teaches the apparatus defined in claim 16 wherein the first portion has a rotating shaft (Keown, 13a) that supports the plurality of magnets in the first position (fig.5-8, Keown). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and D’Ambrosio US 20090261600, as applied to claim 1 above, and further in view of Baur et al. US 6765330.

Regarding claim 14, Ligtenberg in view of D’Ambrosio further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (Ligtenberg 162,164,166) and second strips of magnets (Ligtenberg 172,174,176) wherein the first and second strips of magnets are shifted with respect to each other, however, does not teach the apparatus further comprising an electrically controlled actuator that shifts the first and second strips of magnets with respect to each other.  
	Baur teaches the concept of driving the movement of a magnet in a fastener via an electronically controlled actuator. Baur teaches an apparatus wherein the elongated magnetic fastener (206, 150) with a first magnet (150) and a second magnet (206) wherein the apparatus further 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Ligtenberg and D’Ambrosio with the addition of an electrically controlled actuator as taught by Baur in order to provide an electronic means to automate a manual activity. 

Regarding claim 15, Ligtenberg and D’Ambrosio further teaches the apparatus defined in claim 14, however, the combination of Ligtenberg & D’Ambrosio does not teach an input-output device that receives an input from a user; and control circuitry that controls the electrically controlled actuator in response to receiving the input from the user.
Baur further teaches an apparatus further comprising an input-output device (switch 208) that receives an input from a user (it is arranged on the handle and selected via user, col. 11 line 55- col. 12 line 15); and control circuitry (battery, col. 12 line 12-15)  that controls the electrically controlled actuator in response to receiving the input from the user.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Ligtenberg and D’Ambrosio with the addition of input-output device, and a control circuity, as taught by Baur in order to provide an electronic means to automate a manual activity.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and further in view of D’Ambrosio US 20090261600 and further in view of Rihn et al. US 8964379 (hereinafter referred to as Rihn). 

claim 22, Ligtenberg teaches an item, comprising: 
a body (12,14); and 
an elongated magnetic fastener for securing an opening (the intended use of Ligtenberg’s magnetic fastener is for a laptop, therefore opening can be considered where the keys of the laptop are inlaid into the body) in the body, wherein the elongated magnetic fastener (160,170) is operable in a closed state that holds portions of the body together to close the opening along a seam (perimeter edge of 12,14, that meet each other to close) in the body and is operable in an open state in which the portions of the body are not held together along the seam (fig.5b), comprising:
a first strip of magnets (164,162,166) that runs along the seam of the body; 
a second strip of magnets (176,174,172) that runs along the seam of the body parallel to the first strip of magnets, wherein the second strip of magnets includes a first set of magnets (174) that attracts the first strip of magnets when the magnetic fastener is in the closed state and includes a second set of magnets (172) that repels the first strip of magnets when the magnetic fastener is in the open state; and 
a mechanical actuator (150) that slides the second strip of magnets to switch the elongated magnetic fastener between the open state and the closed state (fig.5a-5b)

Ligtenberg does not teach that the body of the item is a fabric body. 
D’Ambrosio teaches an item (10) comprising:
a fabric body (12,20,31); 
a magnetic fastener (27,40,50) for securing an opening (26) in the fabric body, wherein the elongated magnetic fastener is operable in a closed state that holds portions of the fabric body together to close the opening along a seam (where 31 meets 21) in the fabric body and is 
	a first strip of magnets (40) that runs along the seam of the fabric body;
	a second strip of magnets (50) that runs along the seam of the fabric body parallel to the first strip of magnets;
It would have been obvious to place the elongated magnetic fastener as taught by Ligtenberg on a fabric body, a concept as taught by D’Ambrosio, since the type of body that the fastener is placed on is not critical to the function of the fastener itself and the fastener would remain function equivalently on either type of body. 

Ligtenberg although teaches the use of an actuator(mechanical), Ligtenberg does not teach the actuator is an electromechanical actuator nor does Ligtenberg teach the intended use of the fastener for a fabric body. 
Rihn teaches the concept of an elongated magnetic faster using an electromechanical actuator (114 – which can be a motor and thus being an electromechanical actuator as motors require current to operate, see col. 3 lines 23-col. 4 lines 19) to switch the elongated magnetic fastener between the open and the closed state. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the mechanical actuator, as taught by Ligtenberg (and D’Ambrosio), with the electromechanical actuator, as taught by Rihn, in order to automate a manual activity since it has been held that the replace of a manual operation with an automatic operation is a design consideration within the skill of the art. MPEP 2144.

claim 23, Ligtenberg in view of D’Ambrosio & Rihn further teaches the item defined in claim 22 further comprising a track (Ligtenberg, where 170 is housed in fig.5c, 158 denotes area of track) that captures the second strip of magnets, wherein the track runs along (Ligtenberg, portion of the track runs along the seam) the seam and wherein the second strip of magnets is guided along the track while the second strip of magnets shifts position with respect to the first strip of magnets.(see fig.5a-5c Ligtenberg)

Regarding claim 24, Ligtenberg in view of D’Ambrosio & Rihn further teaches the item defined in claim 23, wherein at least part of the track is curved (D’Ambrosio fig.2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the track of Ligtenberg to be curved, a concept as taught by D’Ambrosio,  since it has been held that a change in shape is a design consideration within the level of skill of one skilled in the art (MPEP2144) and the fastener of Ligtenberg would remain functionally equivalent regardless of the shape of the track, as the shape of the track is not critical to the function of the fastener and changing the shape of the track to any shape, including curved, would allow the use of the fastener system to be used in different shaped devices and spaces. 

Regarding claim 25, Ligtenberg in view of D’Ambrosio & Rihn further teaches the item defined in claim 24 wherein the body forms an enclosure that is part of an item selected from the group consisting of: a bag a case (Ligtenberg, laptop can be considered a hard case to the inner hardware of the laptop) and a cover. (fig.5a-5c Ligtenberg)


Response to Arguments
Previous allowable subject matter is withdrawn upon further consideration.  
Previous 112 (b) rejections as discussed in Applicant’s Remarks page 2 are overcome with Applicant’s 01/04/2021 submission. 
Applicant’s arguments with respect to are rejections for claim(s) 1, 2,4,7,11,16-18,20,21 have been considered but are either moot in light of new rejections or not persuasive. 
Regarding claims 1-18, 20 & 21 Arguments on pages 2-3: Although Examiner maintains that Lequeux still discloses a curved seam, a different reference, D’Ambrosio, is used teach a curved track, based on the identified definition. Therefore, arguments regarding Lequeux are now moot. 
Regarding claim 22: Arguments on page 4 are moot due to new reference teaching the fabric body. 
Regarding claims 26-28: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ligtenberg’s multiple magnets would mean a higher attractive and repulsive magnetic force – and therefore ensure for a better, stronger closure along the seam of the body. It is well known in the art that an increase in magnets will increase in the magnetic force of these collective magnets, also see Ligtenberg col. 4 line 65- col. 6 line 28, col. 8 line 63-col.9 line 9. Rejection maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to magnetic fasteners.
Related art not relied upon: 
Kung US 6366440 – doesn’t teach independent claims
Fitzgerald et al. US 8899636 – doesn’t teach independent claims. 
Chen US 20050023841- doesn’t teach an actual track 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/F.F.A/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675